STONE, J.
The bill in this case was filed by Seaman and McWilliams, creditors at large of A. J. Nolen, to subject property to the payment of their claims, on the alleged ground that it was conveyed by Nolen to Thomas and Sandlin with the intent to delay, hinder and defraud the complainants and other creditors of the said Nolen. — Code of 1876, §§ 3886, 3253, subd. 8. The conveyance was absolute in terms, and we do not doubt that both Thomas and Sandlin were creditors of Nolen to about the extent they claim. They claim to have purchased the property in absolute payment of what Nolen owed them. If this was so, and they simply secured a payment of their demands in fair contract, then the law will *466uphold their purchase, no matter what may have been the effect upon Nolen’s other creditors. It has been many times-decided in this- court, that a debtor in failing- circumstances-may, by a fair, absolute sale, pay one or more of his debts,, although the known effect may be to- leave- him without means to meet his other liabilities. He may elect which he will pay, a-nd if there be no- secret trust,, or benefit reserved to the grantor, the non-preferred creditors are without remedy.—Young v. Dumas, 39 Ala. 60; Crawford v. Kirksey, 55 Ala. 282. But, in the race of diligence, the creditor who seeks tó become preferred-, must do no more than, by fair methods, obtain payment of his own claim-. If he go furtherr and secure a benefit to the failing debtor, this taints the whole transaction.—Code of 1876, §§ 2120, 2121, 2125; Crawford v. Kirksey, supra. As we said in the last named case, p. 294: “The creditor must not go beyond the permissible purpose of securing his own demand. If he go beyond-this, and secure a benefit to the debtor, he- will thereby violate both the letter and spirit of the statute, and his conveyance will be set aside for the fraud.”
The testimony in the present record is somewhat voluminous. On many important questions, it is wholly irreconcilable. It is not our intention to comment in detail upon the-many repugnancies and irreconcilable conflicts. We will' mainly confine ourselves to • conclusions of fact, and thus-avoid, as far as we can, the disagreeable duty of criticising either the manner of witnesses, or the matter of their testimony. Neither will we consider directly the intemperate-habits, or drunkenness of the grantor, at and about the time the deed was executed, as bearing on the bona fides of the conveyance. It may be his then condition made him more readily yielding to the influences then brought to bear upon him.
It is manifest from the testimony, that, the thought and purpose of obtaining security or payment from Nolen originated with the defendant Thomas. He it was who-pressed Nolen for security; and when he learned from the latter that he was unwilling to provide for him without making equal provision for the Temple estate, represented by Sandlin, then Sandlin was brought into the negotiation, and the two worked in concert afterwards. If the two, or either of them, had simply urged upon Nolen, even to success, the duty of securing them, and, in effecting it, they had received property in payment at a fair and reasonable valuation, although in-doing so they left him unable to pay his other debts, they would have, done nothing the law would condemn.
We do not think this is all of the present case. We are *467convinced from a consideration of the whole testimony that the following is, in substance, a correct summary of the transaction: Nolen was deeply, ruinously indebted, and Thomas either knew it, or was in possession of information which would convince a man of ordinary intelligence that such was the fact. Thomas informed Nolen, either directly or through his wife, that McWilliams had sued out, or was about to sue out, an attachment against him, which would be levied on his property, and in this way excited his fears, and probably his resentment. If McWilliams entertained any such purpose, there is no proof of it in this record; and the proof is far from direct, or satisfactory, that Thomas had even heard such was his intention. Thomas also represented to Nolen, that McWilliams was a hard man, and that he, Thomas, would be much more liberal and generous to him than McWilliams would be. Now, Sandlin took the fruits of these representations, and participated in the transactions after stated, which must fasten on him the fault and consequences of all that was done. We are also convinced it was part and parcel of the understanding and agreement, that Nolen was to occupy the lands, and have the use of the personal property for the next year, and that the grantees in the deed were to furnish him with supplies to make a crop. All this was done, and Nolen paid no rent or hires for the property for that year. If he made any agreement to pay rent or hires, the testimony in proof of it is far from satisfactory. Taking all the-testimony together, we are inclined to the opinion, that Nolen was to pay neither hire nor rent; although the lands and personal property were conveyed absolutely to Thomas and Sandlin. The two defendants, Thomas and Sandlin, testify there was no fraud; and they swear, not very positively, that Nolen was to pay, as rent, a sum equal to the interest on the purchase-price of the property. There are many features in their testimony — notably in that of Mr. Thomas — which cause us, at least, to distrust his memory. We are convinced it was part and parcel of the agreement, that Nolen should enjoy the substantial benefits mentioned above; and he being insolvent, that alone stamps the deed as fraudulent, aud the same must be annulled and set aside, as against the claims of Nolen’s creditors.
On the cross assignments of error by Mrs. Nolen we can grant no relief. She is a married woman, not claiming the homestead in virtue of any title alleged to be in her. Her husband, Nolen, is living, and if there be any homestead right, it is in him, not in her. The cross-bill contains no averment that the husband fails to act in the premises. *468Code, § 2832. True, it could not be aliened without her voluntary signature and assent; but that vests no legal or equitable title in her, so long as her husband may live.—Miller v. Marx, 55 Ala. 322; Bender v. Meyer, 55 Ala. 576; Jones v. DeGraffenreid, 60 Ala. 145; Weiner v. Sterling, 61 Ala. 98; Getzler v. Saroni, 18 Ill. 518; Thompson on Homestead, §§ 695, 696. Could we consider this question, Mrs. Nolen fails to make a case for relief.—Coleman v. Smith, 55 Ala. 368; Miller v. Marx, Ib. 322. We will, however, so far modify the order dismissing her cross-bill, as to make it a dismissal without prejudice.
On the assignments of error by Seaman and McWilliams, the decree of the chancellor is reversed, and a decree here rendered, granting to complainants relief, to the extent of all property conveyed by the deed, subject to execution against Nolen; and to that extent the deed is vacated and annulled. Fellows v. Lewis, 65 Ala. 343. It is referred to the register to take an account, and report to the next term of the Chancery Court the amounts due the several complainants. All other questions are reserved for decision by the chancellor.
On the assignments of error by Mrs. Nolen, we find no error which we can consider, as the pleadings now bring the questions before us.